Title: To Thomas Jefferson from Benjamin H. Latrobe, 1 April 1804
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
            Dear Sir,
            Newcastle April 1st. 1804
          
          Since my last letter accompanying the designs for finishing the South Wing of the Capitol I have received an account of the passing of the appropriation Law for the completion of the public buildings. Although I did not expect this event I have lost no time in preparing the drawings, & giving the directions which are now become necessary; and I presume that Mr Lenthall is already engaged in preparations to make spirited progress in the Work. I now wait the favor of your decision on the sketches I have sent to you. The principal point on which I have to request Your decision is as to the Eliptical form of the Hall of Representatives, or its alteration to the shape proposed by me. As soon as I have received your instructions in this respect, I shall put the drawings of every part of the future Work into hand, from the skeleton of the house to its minutest detail.—
          When I appeared before the Committee of the house on the public buildings, and read to them my report,—in which I had pressed in language as strong as I could speak, the necessity of removing the earth about the public Offices, and generally of regulating the levels about the public buildings,—I was expressly desired, (after having been requested to withdraw for a few minutes),—to report separately on the removal of Earth.—I did so; & I presume the Committee did not put that part of the call for money (10,000$) into the appropriation bill.—I do not know how the appron. bill is worded, and whether any part of the sum of 50,000$ can be laid out upon the highways. In this doubt, I have written to Mr Munroe, and requested him to pay all bills on acct. of the building out of the New Fund, leaving the balance still in hand,—which is liable to the highroads,—as a fund for the ensuing season. Should this plan be necessary, or should you approve it, there will be a sufficiency in hand for all possible demands of the Roads.—
          It has also occurred to me, that as a considerable number of bricks will be wanted for the Capitol, encouragement might be held out to some brickmaker to remove the Earth in front of the War Office, on a great scale; by offering a liberal price for the bricks made out of it, & binding him by conditions as to the Earth out of which he should make them.—The present Wall will yield a large quantity but I much doubt whether they will be fit to turn Arches.—
          I am with the truest respect Your faithful hble Serv
          
            B Henry Latrobe
          
        